Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-8, 13-16, 18-22 and 24 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The most remarkable prior art of record is:
Fu (U.S. Patent Publication No. 2014/0372602) 
Likovich (U.S. Patent Publication No. 2006/0182187)
Chirakansakcharoen (U.S. Patent Publication No. 2006/0112379).

The prior art does not disclose at least the following limitations:
A method for evaluating health of a point-of-sale (POS) device associated with a store and providing self-healing instructions, the method comprising:
receiving, at a computing system, health information associated with a POS device;
determining, at the computing system, whether the health information indicates an unhealthy POS device;
based on a determination that the health information indicates an unhealthy POS device:
identifying, at the computing system, one or more self-healing processes to repair the unhealthy POS device, wherein repairing the unhealthy POS device improves the ability of the POS device to conduct transactions;
determining, at the computing system, a time to execute the identified one or more self-healing processes, wherein the determination of the time is based on one or more and includes:
analyzing health information associated with one or more POS devices associated with the POS device: and
based on a determination that at least one of the one or more other POS devices is unhealthy, staggering the determined time to execute the identified self-healing process so as to not overlap another time to execute another self-healing process for the one or more other POS devices: and
sending, from the computing system and to the POS device, self-healing instructions, wherein the self-healing instructions include the one or more self-healing processes and the time to execute the identified one or more self-healing processes and cause the POS device to execute the one or more self-healing processes at the determined time.


None of the prior art of record remedies the deficiencies found in Fu, Likovich and Chirakansakcharoen.  Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art, provide any reasonable rationale to combine prior art teachings. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYE IWARERE whose telephone number is (571)270-5112.  The examiner can normally be reached on M-F 8:00 - 16:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687